PER CURIAM:
Linwood Gerald Kenny appeals the district court’s order construing his motion for an evidentiary hearing as a criminal motion contesting the Government’s failure to file a Fed.R.Crim.P. 35 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United, States v. Kenny, No. 3:01-cr-00185-FDW-l (WD.N.C. Nov. 26, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.